Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 6-8 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder “module” (such as “coding unit model generating module” included in claim 6) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Fig. 16 and paragraphs 66 and 67.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 6:
filling in data information to each vertex of the coding unit models according to a method of data information arrangement of a plurality of data combinations to generate a coding unit so as to implement different data lengths of the same coding unit; wherein the coding unit models are each implemented as a combination of two equilateral polygons with coincident mass centers, and
using vertices of the two equilateral polygons as a first change element;
using the number of coded data points as a second change element; and
performing arrangement and combination according to the first change element and the second change element to determine the method of data information arrangement

For example, the following closest art of record:
Crookham et al. (US 2007/0189579) discloses generating an encoded image that includes a set of concentric shapes, wherein the position of the concentric shapes contains the data value encoded in the encoded image.  [See, for example, Figs. 3-6 and paragraphs 62 (“…In FIG. 3, an encoded image 50 includes a set of concentric shapes 52, wherein the position of the concentric shapes contains the data value encoded in the encoded image”), 63 (“…an encoded image 50 may be formed in relation to a reference graph or reference image 54”), 64 (“…the reference graph 54 (FIG. 4) may include…adjacent shapes 56 positioned in reference to an origin or measuring point 58 of a coordinate system. The value to be encoded (FIG. 3) may be defined by the positioning of the shapes 52 in reference to the coordinate system 56”), 65 (“…During encoding, the positioning of the shape or line 52 is determined by reference to or a comparison to a coordinate system of a reference graph 54”), 84 (“For a given reference graph, each concentric shape can be represented by R1 thru Rn, where Rn relates to the radial distance from the origin. FIG. 5 shows how the example from FIG. 4 could be labeled”)]
Noth et al. (CN 108701242A – provided in the IDS) discloses using different shapes such as concentric circles, rectangles to encode information. [See, for example, Figs. 4-6 and paragraphs 125, 128, 135-150.]
Tan et al. (“A Novel Approach to 2-D Shape Representation Based on Equilateral Polygonal Approximation,” International Conference on Computer Science and Software Engineering; Date of Conference: 12-14 December 2008) discloses an approach to representing a 2-D shape using equilateral polygonal approximation.  [See, for example, the second paragraph in the left column of page 1022 (“In this paper, we describe a fast algorithm for equilateral polygonal approximation based on genetic evolution with edge length detection technique”).]
Rannou et al. (“Equilateral polygon approximation of closed contours,” Pattern Recognition; Volume 29, Issue 7, July 1996) discloses another approach to approximating closed contours using equilateral polygons.  [See, for example, the abstract (“…We present an algorithm which as a unique feature creates polygons which are equilateral…the dominant points are detected on the Gaussian smoothed contour and used to seed an initial polygon.”).]

However, none of the above-cited references discloses nor suggests performing data information arrangement by using vertices of the two coincident equilateral polygons as a first change element and the coded data points as a second change element as required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koo et al. (US 2018/0041768)
Yang et al. (US 2008/0123965)—[Fig. 1 and paragraphs 11 (“As shown in FIG. 1, according to the method, a symbol is made to be a pattern for coding a position. Each signal is composed of three concentric circles. The outermost circle drawn outermost indicates an X coordinate, and the middle circle indicates a Y coordinate. Each of the outermost circle and the middle circle is divided into 16 parts, each of which indicates a different code according to whether the part is filled or empty. This means that each pair of coordinates is coded by a complicated sign having a predetermined appearance”)]
Daniel et al. (“Chain Coding with a Hexagonal Lattice,” IEEE Transactions on Pattern Analysis and Machine Intelligence. Volume: PAMI-5, Issue: 5, Sept. 1983)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 2, 2022